Citation Nr: 0937420	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE
Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2001 and from December 2003 to September 2006.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which granted service 
connection for PTSD and assigned a 0 percent (non-
compensable) evaluation effective October 1, 2006.  In a 
subsequent March 2008 rating decision, the RO granted an 
increased 10 percent rating for PTSD, effective October 1, 
2006.

The Veteran testified at a March 2009 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

The Veteran has submitted additional VA treatment records, 
dated from 2008 and 2009, in support of his claim.  The Board 
notes, however, that VA treatment records dated in 2007 have 
not yet been associated with the claims file.  The RO should 
obtain any outstanding VA medical records and associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In an April 2008 statement from the Veteran's representative, 
he contends that the Veteran's should be re-evaluated to 
determine the current severity of his PTSD.  VA treatment 
reports dated in 2008 and 2009 indicate that the Veteran's 
PTSD has increased in severity; VA treatment records also 
show that the Veteran has been diagnosed with depressive 
disorder secondary to PTSD.  Therefore, the Board finds that 
a new VA examination is necessary to determine the current 
severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records, to 
include VA treatment records dated in 
2007, and should associate them with the 
claims file.  If the search for such 
records has negative results, the RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination to assess the 
current severity of his PTSD. The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner's findings 
should specifically address the Veteran's 
level of occupational and social 
impairment due to PTSD symptomatology.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, which notifies the 
Veteran of any additional evidence which 
has been relied upon, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
